UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                       No. 96-4623

JACQUELINE LYNN SOUDERS,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Martinsburg.
Robert Earl Maxwell, Senior District Judge.
(CR-95-7)

Submitted: January 28, 1997
Decided: April 2, 1997

Before MURNAGHAN, NIEMEYER, and MICHAEL,
Circuit Judges.

_________________________________________________________________
Affirmed in part and dismissed in part by unpublished per curiam
opinion.

_________________________________________________________________

COUNSEL

Kevin D. Mills, MILLS & SCALES, Martinsburg, West Virginia, for
Appellant. William D. Wilmoth, United States Attorney, Sherry L.
Muncy, Assistant United States Attorney, Elkins, West Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jacqueline Lynn Souders pled guilty to aiding and abetting the rob-
bery of a credit union, 18 U.S.C. §§ 2113, 2 (1994). She appeals
her
sentence of 24 months imprisonment, arguing that the district court
clearly erred by enhancing her sentence for physical restraint,
USSG
§ 2B3.1(b)(4)(B),* and refusing to grant her a downward adjustment
for minor role, USSG § 3B1.2, and erred in departing downward no
more than five levels. The government has moved to dismiss the
appeal because Souders waived her appeal rights in her plea agree-
ment. We find that the waiver was ineffective and deny the motion
to dismiss. We affirm the sentence in part and dismiss in part.

Jacqueline Souders was the manager of the Berkeley County (West
Virginia) Public Schools Credit Union. She and an acquaintance,
Syd-
ney Barnhart, discussed robbing the credit union for some time
before
the robbery, which occurred on September 13, 1995. That day was a
Wednesday, the day the credit union was normally closed to the pub-
lic. Souders arrived for work before the two other employees. She
let
Barnhart in. He took $12,000 in cash, handcuffed Souders to a
chair,
and taped her mouth. When a second employee arrived, Barnhart
pushed her down, handcuffed her, and taped her mouth also.

Souders at first gave police a misleading description of the robber
which was inconsistent with the description given by the other
employee who saw him. However, she quickly decided to cooperate
and assisted in the arrest of Barnhart. The police recovered $7000
of
the money stolen.

First, we must decide whether Souders' waiver of her appeal rights
_________________________________________________________________
*United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                                 2
deprived us of jurisdiction over her appeal. A defendant may waive
his statutory right to appeal his sentence if the waiver is knowing
and
voluntary. United States v. Marin, 961 F.2d 493, 496 (4th Cir.
1992).
A waiver is not knowing and voluntary if the district court fails
to
question the defendant about it during the Fed. R. Crim. P. 11
hearing
unless the record otherwise discloses that the defendant was aware
of
its full significance. Id. Although Souders' Rule 11 hearing was
not
transcribed and is not included in the joint appendix, we conclude
from the materials before us that the waiver provision was not
brought to Souders' attention at the hearing. Souders signed the
plea
but did not initial each page or state in writing that she had read
and
understood it all. She is a high-school graduate with no prior
criminal
experience. We find nothing in the record which establishes that
she
understood the significance of the waiver. Consequently, we find
the
waiver ineffective and deny the government's motion to dismiss the
appeal on this ground.

Next, we find that the district court did not clearly err in
enhancing
Souders' sentence for the physical restraint used by Barnhart. The
enhancement should be given if a victim is physically restrained by
being tied, bound, or locked up. USSG § 2B3.1(b)(4)(B), comment.
(backg'd). The second employee to arrive at the credit union was
handcuffed and had tape placed on her mouth, which qualifies as
physical restraint.

Souders argues that she did not plan the restraint and did not know
that Barnhart intended to restrain either her or the other
employee.
However, specific offense characteristics are determined on the
basis
of relevant conduct. USSG § 1B1.3(a). In a jointly undertaken
crimi-
nal activity, the defendant is accountable for reasonably
foreseeable
acts of others which are in furtherance of the jointly undertaken
crimi-
nal activity. USSG § 1B1.3(a)(1)(B). Even if Souders was, in fact,
surprised by the restraint, Barnhart's action was reasonably
foresee-
able. Therefore, Souders' sentence was properly enhanced.
Next, we find that Souders has failed to provide any cogent reason
why her role should be considered minor. A two-level reduction may
be given to a defendant who "is less culpable than most other
partici-
pants, but whose role could not be described as minimal." USSG
§ 3B1.2, comment. (n.3). The court's determination is "heavily

                                3
dependent upon the facts of the particular case," USSG § 3B1.2,
com-
ment. (backg'd), and is reviewed for clear error. United States v.
Reavis, 48 F.3d 763, 768 (4th Cir.), cert. denied, ___ U.S. ___, 63
U.S.L.W. 3890 (U.S. June 19, 1995) (No. 94-9316). The defendant
has the burden of convincing the court by a preponderance of the
evi-
dence that she is entitled to the adjustment. Id. at 769. Souders
did not
provide any basis for a finding that she had a minor role either in
her
written objection to the presentence report or at sentencing.
Conse-
quently, the district court did not clearly err in refusing the
adjust-
ment.
Souders asked for a downward departure based on her own vulner-
ability and aberrant behavior, as well as for substantial
assistance. The
court departed five levels for substantial assistance. Souders
argues
that the evidence warranted a further departure. A defendant may
not
appeal the extent of a downward departure unless the departure
deci-
sion resulted in a sentence imposed in violation of law or resulted
from an incorrect application of the guidelines. United States v.
Hill,
70 F.3d 321, 324 (4th Cir. 1995). Review of the extent of the
substan-
tial assistance departure is not warranted under Hill. Review of
the
court's refusal to depart on the other grounds urged is not
available.
United States v. Bayerle, 898 F.2d 28, 31 (4th Cir.), cert. denied,
498
U.S. 819 (1990). Therefore, we dismiss this portion of the appeal.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court
and
argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART

                                 4